Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-15 and 17-19 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 and 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jang (US Patent Application Publication 2014/0055444), herein after referred to as Jang.
Regarding independent claim 1, Jang discloses a shift register unit, comprising a first input circuit (figure 8 reference M1 interpreted as the claimed first input circuit), a second input circuit (figure 8 reference M2 and M3 interpreted as the claimed second input circuit), an output circuit (figure 8 reference M9 and C3 interpreted as the claimed output circuit), a first control circuit (figure 8 reference M6, M7 and C2 interpreted as the claimed first control circuit), and a second control circuit (figure 8 reference M8  interpreted as the claimed second control circuit),
wherein the first input circuit (M1) is electrically connected to a first node (N1) (figure 8 reference M1 with drain directly and electrically connected to node N1 as described in paragraph [0064]), and is configured to transmit an input signal (FLM and/or output of bi-directional driver 154) to the first node under control of a first clock signal (CLK1) (Figure 8 reference stage 1 M1 with source directly and electrically connected with 154 and gate directly and electrically connected with CLK as described in paragraph [0064]. Figure 5 and paragraph [0092]-[0093] describes M1 to transmit FLM/154 under control via CLK1 at time point T1); 
the second input circuit (M2+M3) is electrically connected to the first node (N1) (figure 8 reference M2 with gate directly and electrically connected to N1) and a second  node (N2)(figure 8 reference M2 and M3 sources directly and electrically connected to N2 as described in paragraph [0065]), and is configured to control a level of the second node  (N2) under control of a level of the first node (N1) or the first clock signal (CLK1) (figure 5 and paragraphs [0092]-[0093] describes M2 and M3 (stage 1)  being respectively turned on when: FLM is sent via M1 thereby turning N1 to a voltage at a second level (a level of the first node) to turn on M2 and CLK1 having the second level to turn on M3); 
the first control circuit (M6, M7 and C2) is electrically connected to the second node (N2) (Figure 8 reference gate of M6 and a left end of C2 (as oriented in the figure) directly and electrically connected to N2. Please note the drain of M7 is directly and electrically connected to the right side of C2 as described in paragraph [0077] which allows an electrical connection between N2 and M7.)) and a third node (N3) (Figure 8 reference source of M7 directly and electrically connected to N3), and is configured to control a level of the third node (N3) under control of the level of the second node (N2) and a second clock signal (CLK2) (figure 5 and paragraphs [0109] and [0111] describes M7 (of stage 1) to be turned on at time point t5 when CLK2 is at the second level which is then applied to N3 via C2 because M6 is additionally turned on when N2 is at the second level); 
the output circuit (M9 and C3) is electrically connected to the third node (N3) (figure 8 reference gate of M9 directly and electrically connected to N3 as described in paragraph [0083] and bottom end of C3 (as oriented in the figure) directly and electrically connected to N3 as described in paragraph [0082]) and an output terminal (E1) (figure 8 reference drain of M9 directly and electrically connected to E1 as described in paragraph [0083]), and is configured to output an output signal to the output terminal under control of the level of the third node (Figure 5 and paragraph [0111] describes N3 to be at the second level at t5 enabling M9 to turn on. Paragraph [0112] describes the first emission control signal E1 to be maintained at a first level since M9 is turned on while M10 is turned off.); and 
the second control circuit (M8) is electrically connected to the first node (N1) (figure 8 reference M8 gate directly and electrically connected to N1 as described in paragraph [0081]) and the third node (figure 8 reference M8 drain directly and electrically connected to N3 as described in paragraph [0081]), and is configured to control the level of the third node under control of the level of the first node (figure 5 and paragraph [0096] describes N1 at the second level to turn on M8 which enables the second voltage VGH to be applied to N3), wherein a pulse width of the output signal is adjusted by a pulse width of the input signal (Figure 5 reference start signal FLM at 4H, output signal E1 and E2 at 3H offset via 1H (difference between start signal and output signal duration) described in paragraphs [0113]-[0116] to have a direct relationship in duration. Since E1 is output as an input signal to the second stage (figure 3 or 8) adjustment in the output pulse of either FLM or E1 correspondingly adjusts the output of E1 or E2 respectively.), in which in a case where the pulse width of the output signal needs to be increased, causing the level of the input signal to be maintained to a time point (Figure 5 depicts time points t1-t6. Input signal FLM is shown maintained to a time point t6 through the circuit saved in various nodes N1-N4 (N4 not depicted in either figure 5 or 9).), in a next period of the first clock signal (figure 5 reference a first period of the first clock at t4 and “a next period” of the first clock signal located when CLK1 moves from the upper level to the lower level between t5 and t6 herein after referenced to as time point t5.5), when the first clock signal is changed in level once (figure 5 reference CLK1 changed only once from t5-t6), thereby causing the pulse width of the output signal to be extended by one period of the first clock signal (figures 5 reference E1 extended for the duration of one period of first clock CLK1 from t5.5 to t6).
Regarding claim 2, Jang discloses the shift register unit according to claim 1, wherein the first control circuit comprises a fourth transistor (M6), a fifth transistor (M7), and a first capacitor (C2) (figure 8 reference transistors M6 and M7 and capacitor C2 interpreted as the claimed first control circuit); 
a gate electrode of the fourth transistor is electrically connected to the second node (figure 8 reference gate of M6 directly and electrically connected to N2 as described in paragraph [0075]), a first electrode (drain) of the fourth transistor (M6) is configured to receive the second clock signal (CLK2) (figure 8 reference stage 1 drain/first electrode of M6 directly and electrically connected to CLK2 as described in paragraph [0075]), and a second electrode (source) of the fourth transistor (M6) is electrically connected to a fourth node (figure 8 reference source of M6 directly and electrically connected to drain of M7 and to second electrode/right side of C2 (as oriented in the figure) as described in paragraphs [0075]-[0076], said connections between the three components M6, M7 and C2 form a node herein after referred to as the fourth node N4);  
a gate electrode of the fifth transistor (M7) is configured to receive the second clock signal (CLK2 stage 1), a first electrode (drain) of the fifth transistor (M7) is electrically connected to the fourth node (N4 (direct connections between M6, M7 and C2)) (paragraph [0077]), a second electrode (source) of the fifth transistor (M7) is electrically connected to the third node (N3) (paragraph [0077]); and 
a first electrode (left end) of the first capacitor (C2) is electrically connected to the second node (N2) (paragraph [0076]), and a second electrode (right end) of the first capacitor (C2) is electrically connected to the fourth node (N4) (paragraph [0076]).
Regarding claim 3, Jang discloses the shift register unit according to claim 1, further comprising an output reset circuit (figure 8 reference M10), 
wherein the output reset circuit (M10) is electrically connected to the first node (N1) and the output terminal (E1) (figure 8 reference gate of M10 directly and electrically connected to N1 as described in paragraph [0084]), and is configured to reset the output terminal under control of the level of the first node (figure 5 and paragraph [0097] describes M10 is turned on when N1 is at the second level to apply VGL (interpreted as reset) voltage to E1).  
Regarding claim 4, Jang discloses the shift register unit according to claim 3, further comprising a third control circuit (figure 8 reference M14 and C1), 
wherein the third control circuit (M14+C1) is electrically connected to the first node (N1) (figure 8 reference left end of C1 (as oriented in the figure) and gate of M14 both directly and electrically connected to N1 as described in paragraphs [0137]-[0138]), and is configured to adjust, by coupling, the level of the first node under control of the level of the first node (Paragraph [0146] describes M14 is turned on when N1 has the second or third level. Paragraph [0148] describes C1 to apply CLK2, shown in figure 8 to be applied to N1.).  
Regarding claim 5, Jang discloses the shift register unit according to claim 1, wherein the first input circuit comprises a first transistor (figure 8 reference M1 interpreted as the claimed first input circuit), 
a gate electrode of the first transistor (M1) is configured to receive the first clock signal (CLK1) (paragraph [0064]), a first electrode (source) of the first transistor (M1) is configured to receive the input signal (FLM and/or output of 154) (paragraph [0064]), and a second electrode (drain) of the first transistor (M1) is electrically connected to the first node (N1) (paragraph [0064]).  
Regarding claim 6, Jang discloses the shift register unit according to claim 1, wherein the second input circuit (figure 8 reference M2 and M3 interpreted as the claimed second input circuit) comprises a second transistor (M2) and a third transistor (M3), a
 gate electrode of the second transistor (M2) is electrically connected to the first node (N1) (figure 8 reference gate of M2 directly and electrically connected to N1), a first electrode (drain) of the second transistor (M2) is configured to receive the first clock signal (CLK1) (paragraph [0065]), and a second electrode (source) of the second transistor (M2) is electrically connected to the second node (N2) (figure 8 reference M2 source (paragraph [0065]) directly and electrically connected to N2); and  
a gate electrode of the third transistor (M3) is configured to receive the first clock signal (CLK1) (paragraph [0066]), a first electrode (drain) of the third transistor (M3) is configured to receive a first source voltage (VGL) (paragraph [0066]), and a second electrode (source) of the third transistor (M3) is electrically connected to the second node (N2) (figure 8 reference M3 source (paragraph [0066]) directly and electrically connected to N2).  
Regarding claim 7, Jang discloses the shift register unit according to claim 1, wherein the second control circuit comprises a sixth transistor (figure 8 reference M8  interpreted as the claimed second control circuit), 
a gate electrode of the sixth transistor (M8) is electrically connected to the first node (N1) (paragraph [0081]), a first electrode (source) of the sixth transistor (M8) is configured to receive a second source voltage (VGH) (paragraph [0081]), and a second electrode (drain) of the sixth transistor (M8) is electrically connected to the third node (N3) (paragraph [0081]).  
Regarding claim 8, Jang discloses the shift register unit according to claim 1, wherein the output circuit comprises a seventh transistor and a second capacitor (figure 8 reference M9 and C3 interpreted as the claimed output circuit), 
a gate electrode of the seventh transistor (M9) is electrically connected to the third node (N3) (paragraph [0083]), a first electrode (source) of the seventh transistor (M9) is configured to receive a fourth source voltage (VGH) (paragraph [0083]), and a second electrode (drain) of the seventh transistor (M9) is electrically connected to the output terminal (E1) (paragraph [0083]); and 
a first electrode (bottom end as oriented in the figure) of the second capacitor (C3) is electrically connected to the third node (N3) (paragraph [0082]), and a second electrode (upper end as oriented in the figure) of the second capacitor (C3) is electrically connected to the first electrode (source) of the seventh transistor (M9) (figure 8 reference source (paragraph [0083]) of M9 directly and electrically connected to VGH and upper end of C3 (paragraph [0082]) also directly and electrically connected to VGH and source of M9).  
Regarding Claim 9, Jang discloses the shift register unit according to claim 3, wherein the output reset circuit comprises an eighth transistor (figure 8 reference M10), 
a gate electrode of the eighth transistor (M10) is electrically connected to the first node (N1) (paragraph [0084]), a first electrode (drain) of the eighth transistor (M10) is configured to receive a third voltage (VGL) (paragraph [0084]), and a second electrode (source) of the eighth transistor (M10) is electrically connected to the output terminal (E1) (paragraph [0084]).  
Regarding claim 10, Jang discloses the shift register unit according to claim 4, wherein the third control circuit comprises a ninth transistor and a third capacitor (figure 8 reference M14 and C1), 
a gate electrode of the ninth transistor (M14) is electrically connected to the first node (N1) (paragraph [0137]), a first electrode (drain) of the ninth transistor (M14) is configured to receive the second clock signal (CLK2) (paragraph [0137]), a second electrode (source) of the ninth transistor (M14) is electrically connected to a first electrode of the third capacitor (C1) (figure 8 depicts both the right end of C1 and source (paragraph [0137]) of M14 directly and electrically connected to N4, and a second electrode of the third capacitor is electrically connected to the first node).  
Regarding Claim 11, Jang discloses  a driving circuit, comprising a plurality of cascaded shift register units each of which is according to claim 1, 
wherein except a first-stage of the shift register units, any one of the shift register units of other stages is connected with the output terminal of a shift register unit of a preceding stage before the any one of the shift register units of other stages (Figure 8 depict output E1 of a first stage being input to preceding stage 2 shift register. Figure 3 depicts the said arrangement of stages continues until the stagen.).  
Regarding claim 12, Jang discloses the driving circuit according to claim 11, further comprising a first clock signal line and a second clock signal line (figures 3 and 8 reference CLK1 and CLK2 respectively), 
wherein a (2n-1)th-stage of the shift register units is electrically connected to the first clock signal line to receive the first clock signal, and the (2n-1)th-stage of the shift register units is electrically connected to the second clock signal line to receive the second clock signal; 
a (2n)th-stage of the shift register units is electrically connected to the second clock signal line to receive the first clock signal, and the (2n)th-stage of the shift register units is electrically connected to the first clock signal line to receive the second clock signal (Figures 3 and 8 reference all stages receive both CLK1 and CLK2. However, in an effort to further prosecution it appears the claims intended the stages to alternate the connections of CLK1 and CLK2 (this is not specifically claimed); in view of such please refer to figure 3 depictions of alternating CLK1 and CLK2 and figure 8 detailing said connections being swapped between stage 1 and stage 2 regarding CLK1 and CLK2. For example, in stage 1 M14 is directly connected to CLK2 however in stage 2 M14 is directly connected to CLK1.); and 
n is an integer greater than zero (figure 3 reference n as an integer greater than zero).  
Regarding claim 13, Jang discloses a display device, comprising the driving circuit according to claim 11 (figure 1 reference display device 100 comprising emission control driver 150 detailed in figure 3 to comprise shift registers as described above).  
Regarding claim 14, Jang discloses the display device according to claim 13, further comprising a plurality of pixel units arranged in an array (figure 1 reference matrix array of pixel PX), 
wherein each of the plurality of pixel units comprises a pixel circuit (figure 2), the pixel circuit comprises a data writing sub-circuit (T2), a driving sub-circuit (T1), and a light-emitting control sub-circuit (T3); 
an output terminal of an (n)th-stage of the shift register units in the driving circuit is electrically connected to a control terminal of the light-emitting control sub-circuit of the pixel circuit in an (n)th row of the pixel units (figure 2 reference T3 gate directly connected to emission control line Ei as described in paragraph [0051] and depicted in figure 3 to be output by a respective nth-stage shifter register unit); and 
n is an integer greater than zero (figure 3 reference n as an integer greater than zero).  
Regarding claim 15, Jang discloses a driving method of the shift register unit according to claim 1, comprising a preliminary stage (figure 5 reference t3+t4), a pull-up stage (t5), a high-potential maintenance stage (t5-t6), a pull-down stage (t6), and a low-potential maintenance stage, wherein 
in the preliminary stage (t3-t4), causing the second clock signal to be changed in level (figure 5 reference t4 reference CLK2 at a different level than t3), causing the input signal to be changed in level (figure 5 reference FLM raises at t4 after t3), and causing the level of the first node to be pulled up (figure 5 reference at t4 N1 raises up in level as described in paragraphs [0103]-[0106]); 
in the pull-up stage (t5), causing the second clock signal to be changed in level (figure 5 reference CLK2 changes level at t5), causing the level of the third node to be pulled down (figure 5 reference N3 lowers at t5), and causing a level of the output signal to be pulled up (figure 5 reference E1 level is raised as described in paragraphs [0107]-[0112]); 
in the high-potential maintenance stage (t5-t6), causing the second clock signal to be changed in level (figure 5 reference CLK2 changed in level between t5 and t6), causing the level of the first node to be maintained (figure 5 reference N1 maintained in level through CLK2 level changes from t5-t6), causing the level of the output signal to be maintained (figure 5 reference output signal E1 maintained in level at t5-t6), and adjusting the pulse width of the output signal by adjusting the pulse width of the input signal (Figure 5 reference start signal FLM at 4H, output signal E1 and E2 at 3H offset via 1H (difference between start signal and output signal duration) described in paragraphs [0113]-[0116] to have a direct relationship in duration. Since E1 is output as an input signal to the second stage (figure 3 or 8) adjustment in the output pulse of either FLM or E1 correspondingly adjusts the output of E1 or E2 respectively.); 
in the pull-down stage (t6), causing the first clock signal to be changed in level (figure 5 reference CLK1 changed in level at t6), causing the level of the first node to be pulled down (figure 5 reference at t6 N1 is lowered in level), causing the level of the third node to be pulled up (figure 5 reference at t6 N3 is raised in level), and causing the level of the output signal to be pulled down (figure 5 reference at t6 E1 is lowered); and  
in the low-potential maintenance stage (t1-t3 note while figure 5 is temporally oriented from t1-t6 the cycle repeats wherein another period of t1-t6 is after the depicted cycle of t1-t6), causing the level of the first node to be maintained (figure 5 reference at t1-t3 N1 maintained at a level), causing the level of the third node to be maintained (figure 5 reference at t1-t3 N3 maintained at a level), and causing the level of the output signal to be maintained (figure 5 reference at t1-t3 E1 maintained at a level).  
Regarding claim 17, Jang discloses the driving method according to claim 15 or 16, wherein a duty cycle of the first clock signal and a duty cycle of the second clock signal are both greater than 50% (figure 5 reference T1 depicting a full cycle of CLK1 and CLK2 depicting their duty cycles to be greater than 50% (the high level durations are greater than 50% of the low level durations of a full cycle of the clocks)).  
Regarding claim 18, Jang discloses the shift register unit according to claim 2, further comprising an output reset circuit (figure 8 reference M10), 
wherein the output reset circuit (M10) is electrically connected to the first node (N1) and the output terminal (E1) (figure 8 reference gate of M10 directly and electrically connected to N1 as described in paragraph [0084]), and is configured to reset the output terminal under control of the level of the first node (figure 5 and paragraph [0097] describes M10 is turned on when N1 is at the second level to apply VGL (interpreted as reset) voltage to E1).  
Regarding claim 19, Jang discloses the shift register unit according to claim 18, further comprising a third control circuit (figure 8 reference M14 and C1), 
wherein the third control circuit (M14+C1) is electrically connected to the first node (N1) (figure 8 reference left end of C1 (as oriented in the figure) and gate of M14 both directly and electrically connected to N1 as described in paragraphs [0137]-[0138]), and is configured to adjust, by coupling, the level of the first node under control of the level of the first node (Paragraph [0146] describes M14 is turned on when N1 has the second or third level. Paragraph [0148] describes C1 to apply CLK2, shown in figure 8 to be applied to N1.).  

Response to Arguments
4.		Applicant's arguments filed 6/26/2021 have been fully considered and relate towards newly amended subject matter. The interpretation of the time periods has been changed to reflect the amendments changing delay to extension of the output signal. 
In summary of the details given above in the office action: figure 5 of prior art Jang discloses the delay of output signal E1 by 1H from time points t4-t5 and extension of the output signal E1 from the next period of the first clock signal (between t5 and t6) to t6. The argument regarding “extending” and “in a case” infers a scope of interpretation that a plurality of cases exist. One case, of the inferred plurality, extends while other unclaimed cases perform other unclaimed functions (for example such as not extending the output signal). Review of the current application’s originally filed specification does not provide a case wherein the output signal is not extended or in other words the output signal is always extended. This describes a [specific limited] case which may instead be regerred to as a normal operation of the circuit to process the output signal. In such a manner prior art Jang’s circuit always performs normal operations of “extending” the output signal as described above. This action is final necessitated by amendment.

Conclusion
5.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622